IN THE COMMONWEALTH COURT OF PENNSYLVANIA



In Re: Nomination Petitions of          :
Brian A. Gordon as a Democratic         :
Candidate for Congress in the 2nd       :
Congressional District                  :
                                        :   No. 112 M.D. 2016
Petition of: Pamela Gabell and          :
John Packard                            :



                                    ORDER


                    AND NOW, this 28th day of April, 2016, IT IS HEREBY
ORDERED that the above-captioned Memorandum and Order filed March 18,
2016, shall be designated OPINION rather than MEMORANDUM AND ORDER
and it shall be reported.




                                     ________________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     Senior Judge
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA



In Re: Nomination Petitions of             :
Brian A. Gordon as a Democratic            :
Candidate for Congress in the 2nd          :
Congressional District                     :
                                           :    No. 112 M.D. 2016
Petition of: Pamela Gabell and             :    Heard: March 17, 2016
John Packard                               :



BEFORE:      HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge




OPINION BY
SENIOR JUDGE LEADBETTER                               FILED: March 18, 2016


             Before the Court is the Petition of Pamela Gabell and John Packard
(Objectors) to Set Aside the Nomination Petition of Brian A. Gordon (Candidate)
as a candidate for the Democratic Party Nomination for Representative in the
United States Congress for the 2nd Congressional District. An evidentiary hearing
was held in this matter on March 17, 2016. Following an evidentiary hearing, I
must deny the Petition to Set Aside for the reasons stated in open court.
             Specifically I rejected, based on Buckley v. American Constitutional
Law Foundation, Inc., 525 U.S. 182 (1999), Morrill v. Weaver, 224 F. Supp. 2d 882
(E.D. Pa. 2002), and In re: Stevenson, 40 A.3d 1212 (Pa. 2012), the challenges to
pages 25, 42-43 and 117 (circulator not registered to vote); pages 35-36, 39-41 and
44 (circulator registered outside the District); pages 88-92 (circulator not registered
at address). I allowed amendment to pages 57-59 and 67-73 (circulator entered his
county of residence in his affidavit rather than the county in which the pages were
circulated). I also rejected the challenges to page 12 (circulator signed “Wm
Leopold” rather than “William Leopold” and signed in cursive on the line
designated for printing as well as the signature line).         Finally, I rejected the
circulator challenge to page 63, in which the circulator collected nine signatures in
Philadelphia       and     two      in     Montgomery        County       and     wrote
“Montgomery/Philadelphia” as the county of the signing electors’ residences.
Thus, the affidavit was accurate, although that begs the question whether a single
page of a nomination petition may cross county lines when, as here, the legislative
district does so. Nonetheless, had we gotten to line challenges, I would have
stricken the two Montgomery County signatures because the petition states, “We,
the undersigned, all of whom severally declare that we are qualified electors of the
County and of the political district set forth above...” The political district set forth
was “2nd Congressional District,” in which all signing electors appeared, indeed,
to reside, but the “County of signers” set forth was “Philadelphia 51,” where,
presumably, the Montgomery County electors did not.
               Based on these rulings, the parties stipulated that, should these rulings
be sustained on appeal, or should there be no appeal, Mr. Gordon had sufficient
signatures to remain on the ballot.
               NOW, THEREFORE, this 18th day of March, 2016, it appearing
that the Candidate has sufficient valid signatures on his nomination petitions, it is
hereby ORDERED that the Petition to Set Aside is DENIED.
               The Secretary of the Commonwealth is directed to certify Brian A.
Gordon as a candidate for the Democratic Party Nomination for Representative in
the United States Congress for the 2nd Congressional District in the Primary
Election of April 26, 2016. The Chief Clerk of the Commonwealth Court is



                                            2
directed to send a copy of this Order to the Secretary of the Commonwealth. Each
party shall bear his own costs.




                                    _____________________________________
                                    BONNIE BRIGANCE LEADBETTER,
                                    Senior Judge




                                       3